PER CURIAM.
We affirm the revocation of defendant’s probation. See Watkins v. State, 368 So.2d 363 (Fla. 2d DCA 1979). However, we reverse and remand for resentencing.
The sentence imposed exceeded the maximum sentencing guidelines range, and no reasons were given for departure from the guidelines. See Fla.R.Crim.Pro. 3.701(d)(10). Defendant’s failure to object on this ground in the trial court does not preclude our review. See Rhoden v. State, 448 So.2d 1013 (Fla.1984).
Reversed and remanded for resentenc-ing.
CAMPBELL, A.C.J., and LEHAN and FRANK, JJ., concur.